Citation Nr: 1417608	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-39 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2013, the Veteran testified before the undersigned Veteran's Law Judge via video conference.  The transcript of that proceeding has been associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

The issue of service connection for residuals of a left shoulder injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 1978, the Veteran was qualified for limited duty due to leg pain; he was instructed not to crawl, stoop, run, jump, march or stand for periods greater than 20 minutes.

2.  The Veteran does not have a current diagnosis of shin splints.

3.  The Veteran fell from the top of a personnel carrier in service at which time he experienced pain in his back. 

4.  The Veteran sought VA treatment for his back in 1978 at which time no diagnosis was rendered; the Veteran has not sought medical treatment for his back since 1978.

5.  An x-ray taken in 2010 indicated the Veteran has mild L5-S1 disc space narrowing with degenerative changes; the sacroiliac (SI) joints demonstrated arthritic changes without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for shin splints have not been met. 38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for residuals of a back injury have not been met.  U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a pre-adjudication letter sent in March 2006, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, including what he needed to provide and what would be obtained by VA.  

In July 2006, the VA made a formal finding of service record unavailability.  The only two records available from service are the Veteran's 1975 entrance examination and a medical profile from July 1978.  In cases where service treatment records (STRs) are unavailable, VA has a "heightened" duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  Further, VA has a "heightened" duty to assist the claimant by advising him or her to submit alternative forms of evidence supporting the claim and assisting him or her in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet.App. 362, 370 (2005); Dixon v.. Derwinski, 3 Vet.App. 261, 263 (1992).  In this regard, the Veteran has submitted alternate evidence in the form of his own statements in support of claim and lay statements from his wife. He also provided evidence at a hearing before the Board in January 2013.

The Board recognizes that the Veteran has sought VA treatment for unrelated conditions such as diabetes and visual impairment and that these records are not associated with the claims file.  However, it is clear that those records were considered by a VA examiner in 2010 prior to providing a medical opinion in regard to the Veteran's claims for service connection and found them to be unrelated to the shins or the back.   There are lay statements provided by the Veteran and his wife that he sought treatment at the Audie Murphy VA hospital several months after separation from service and was told to apply hot and cold compresses and to invest in a particular type of tennis shoe.  No diagnoses were rendered and the Veteran clearly indicated he did not seek any additional VA or private treatment for his shins or back.  In addition, he did not inform the examiner in October 2010 that he had sought treatment post-service.  The Board concludes the absence of the VA treatment records from the claims file will not prejudice the Veteran in the adjudication of these claims and that their presence in the claims file would not make it more likely that the criteria necessary to establish service connection would be met.

In October 2010, the Veteran was afforded a VA examination.  The examiner reviewed the claims file; recorded the Veteran's subjective complaints; and examined the Veteran for the presence of shin splints and a back disability, to include taking x-rays of the shins and the back.  The Board finds the examination is adequate to allow adjudication of the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  In addition, when considering the depth of the examiner's review and consideration, the Board concludes remand for an additional examination is unlikely to result in findings more favorable to the Veteran.

The Board concludes that all relevant evidence has been obtained and that there is sufficient evidence on file with which to make a fully informed decision on the Veteran's service connection claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II.  Service Connection Generally

The Veteran contends that he experienced shin splints while running during service.  During a particular run while stationed in Germany, he felt pain like knives in his legs and could not finish the exercise.  He was put on light duty.  He states he still experiences pain in his shins today.  See January 2013 Hearing Transcript; Statement in Support of Claim.  The Veteran also alleges that he fell from the top of a personnel carrier in service and has experienced residuals from that injury in his back since the in-service fall.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
  
To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  When a condition may be diagnosed by its unique and readily identifiable features, such as a broken leg or a dislocated shoulder, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including degenerative joint disease, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that degenerative changes in the joints (a.k.a. arthritis), disc space narrowing and shin splints are not the kind of conditions that are capable of lay diagnosis as they are internal conditions not subject to visual observation and often require sophisticated imaging tests, such as x-ray or MRI, to confirm a clinical diagnosis that has been made by a medical professional upon examination.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (noting that arthritis should be established by x-ray findings); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of arthritis, disc space narrowing and shin splints or a relationship between those conditions and an injury in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  Rather, such questions are medical matters requiring someone with medical training about the nature and causes of those disabilities to resolve.

III.  The Evidence

As mentioned, the only available STRs are the Veteran's entrance examination which is negative for any abnormalities of the back or shins and a medical profile dated in July 1978.  At that time, the Veteran was qualified for limited duty due to leg pain and was instructed not to crawl, stoop, run, jump, march or stand for periods greater than 20 minutes.  

The record indicates that the Veteran may have sought treatment at the Audie Murphy VA Hospital in 1978 several months after separation from service.  The Board acknowledges the records are not in the claims file; however, the Veteran no diagnoses were rendered at that time.  He was encouraged to buy specific shoes and to self-treat with hot and cold compresses.  The Veteran has not alleged that he sought any further medical treatment for his shins or back since 1978. 
In October 2010, the Veteran underwent a VA examination in connection with his claims.  The examiner considered the Veteran's subjective complaints and reviewed the claims file, to include post-service VA treatment records.  The Veteran did not indicate to the examiner that he sought post-service treatment for his back or shins.  

Upon examination of the Veteran's shins, the examiner noted mild tenderness to palpation over the anterior compartments but there was no evidence of shin splints or of a compartment syndrome.  X-rays of both tibias and fibulas did not show thickening identified to suggest shin splints or evidence of fractures.  The examiner indicated that shin splits are "a self-limiting condition associated with running but the veteran has not been running since discharge from the service in 1978."  Shin splints were not diagnosed.

In regard to the Veteran's back, the examiner considered the Veteran's assertion that he fell on his back during service and that he has experienced pain in the back since that time.  The Veteran did not inform the examiner of any post-service treatment for his back.  Upon examination, the examiner noted tenderness to palpitation at approximately L3 on the left side.  Stiffness was noted.  Mild L5-S1 disc space narrowing with degenerative changes was assessed upon x-ray, along with arthritic changes without ankylosis in the sacroiliac (SI) joints.  The examiner opined that due to the lack of treatment in the many years following service that it was less likely than not that the diagnosed disc narrowing was related to the fall in service.  He indicated that the disc space narrowing was consistent with the Veteran's age of 55.

Upon considering the lay and medical evidence of record, the Board concludes that service connection for shin splints and residuals of a back injury are not warranted.

As for shin splints, the existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, the Veteran does not have a diagnosis of shin splints.  Therefore, the Board cannot grant his claim for service connection.

As to the back injury, the competent medical evidence of record indicates that the current disc space narrowing is consistent with the Veteran's age.  There is no indication besides the Veteran's own contentions that a fall from a personnel carrier in service is related to those natural changes, especially in light of the lack of treatment throughout the years.  The Veteran sought VA treatment for other health concerns, but has been consistent in his reports that he has not sought treatment for his back since 1978.

As for degenerative changes in the Veteran's lumbar spine and SI joints, the Board acknowledges that degenerative joint disease (a.k.a. arthritis), if present, is a chronic disease for VA purposes.  Here, however, there is no evidence that arthritis was present in service, and, although the Veteran and his wife attest to continuing symptoms of pain, there is no showing in the record of continuity of symptomatology.  The Veteran did not seek treatment for any back concerns or symptoms for decades after separation from service.
 
Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for shin splints and residuals of a back injury must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for shin splints his denied.

Service connection for residuals of a back injury is denied.

REMAND

Reasons for Remand: To associate VA treatment records with the claims file and to schedule the Veteran for an additional VA examination.

The Veteran relates that he fell onto his back from the top of a personnel carrier in service at which time he experienced pain in his left shoulder.  See January 2013 Hearing Transcript, Statement in Support of Claim.  He stated that he was not authorized to go to an aid station, but he later saw a Physician's Assistant and was told he had Bursitis in his left shoulder.  Id.  

The only available STRs are the Veteran's entrance examination which is negative for any abnormalities of the shoulder and a medical profile that related to being assigned light duty due to leg pain.

In October 2010, the Veteran was afforded a VA examination.  As to the left shoulder, the examiner considered the Veteran's description of decreased range of motion with popping, grinding and stiffness.  An x-ray of the shoulder showed moderate degenerative changes in the AC joint.  The examiner diagnosed mild impingement syndrome.  As to the relationship between the Veteran's left shoulder disability and service, the examiner opined:

There is no evidence of a chronic ongoing condition associated with the military service and there is no evidence of treatment or complaint regarding the shoulder.  He has had no treatment or evaluation since discharge from service.  It is less likely as not that the shoulder is in any way associated with the military service.

Here, many of the Veteran's STRs are missing and VA has a heightened duty to consider the benefit of the doubt.  The Veteran has been very consistent in relating that he fell and experienced pain during service.   If the Board concedes an injury in service, the question becomes whether there is a connection or link between that in-service injury and his currently diagnosed disability.

The Veteran reported that he was told by a Physician's Assistant that he had Bursitis during service.  This evidence was not taken into account by the VA examiner in October 2010.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  On remand, a VA examiner should determine whether there is Bursitis present in the left shoulder today and whether Bursitis could have been incurred in service, to include as a result of a fall from a personnel carrier.

Furthermore, the examiner noted degenerative changes in the AC joint of the left shoulder.  Degenerative joint disease (DJD), if present in the Veteran's shoulder, is arthritis and considered a chronic disease for VA purposes.  On remand, the examiner should clarify whether DJD is present in the Veteran left shoulder and provide an opinion as to whether it is at least as likely an injury such as that described by the Veteran in service led to the current arthritis as opposed to some other cause or factor.

In a January 2013 Statement in Support of Claim, the Veteran's wife indicated that the Veteran went to the Audie Murphy VA Hospital in San Antonio, Texas for treatment several months after discharge from service.  There is no indication that an attempt was made to retrieve these records.  VA has the duty to assist the Veteran on remand by requesting these records and if they are available, associating them with the claims file.  In addition, none of the Veteran's VA treatment records are associated with the claims file.  Although review of the claims file reflects most of these records are not relevant to the left shoulder, the RO should associate all the Veteran's VA treatment records with the claims file on remand.


Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA treatment records with the claims file, to include all treatment records from 1978 to the present from the Audie Murphy VA Hospital.

2.  Once appropriate development of the claims file is complete, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his left shoulder disability/disabilities.  The claims file should be made available for review, and the examination report should reflect that such review occurred. 

The examiner should clarify the diagnosis of any current left shoulder disability/disabilities based on examination of the Veteran and, if necessary, x-ray evidence to confirm the presence or absence of degenerative joint disease (a.k.a. arthritis).  The examiner should specifically state whether there is Bursitis present in the Veteran's left shoulder.

Following an examination of the Veteran and consideration of the record, the examiner should provide an opinion as to whether it is at least as likely as not that the current left shoulder disability or disabilities, to include arthritis, was/were incurred in service or is/are related to an injury during service as opposed to some other cause or factor, to include a fall from the top of a personnel carrier.  

If Bursitis is found to be present in the Veteran's left shoulder, the examiner should provide an opinion as to whether it is at least as likely as not that Bursitis was present in service and has existed in the shoulder since that time.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


